     Case 4:19-cv-00226 Document 378 Filed on 01/25/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                      January 25, 2021
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk

                               HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                        §
                                               §
                     Plaintiffs,               §
                                               §
v.                                             §           CIVIL ACTION NO. H-19-226
                                               §
HARRIS COUNTY, TEXAS, et al.,                  §
                                               §
                     Defendants.               §

                                           ORDER

     The motion for leave to file an amicus curiae brief, (Docket Entry No. 376), is granted.

            SIGNED on January 25, 2021, at Houston, Texas.




                                                          Lee H. Rosenthal
                                                   Chief United States District Judge
